EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jay S. Franklin on 8/18/2021.
The application has been amended as follows: 
In the Claims:
Claims 14, 15, 19, and 20 have been cancelled.
Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Persson et al. (2011/0039021) discloses a line marking device comprising: a cart with at least one steerable wheel and at least two moving elements, wherein the steerable wheel is rotatable around its axle such that the cart is rollable over a surface and pivotable such that the cart is steered in a direction (Paragraph 0070-0071, wherein one wheel can be held stationary and caused to pivot to steer the cart); a GNSS receiver or a reflector for a robotic total station mounted on the cart (Paragraph 0070-0071); and at least one marking unit for depositing a material to mark a line mounted on the cart, wherein a nozzle is directed towards a ground below the line marking device (Paragraph 0070-0071); and an interface mounted on the cart for a comparator adapted to compare a detected location by the GNSS receiver to a predetermined pattern (Paragraph 0070-0071); and the cart comprises a steering unit for autonomously pivoting the at least one steerable wheel direction (Paragraph 0070-0071, wherein one wheel can be held stationary and caused to pivot to steer the cart). However, Persson fails to disclose wherein the device comprises only one steerable wheel.  Therefore, the prior art of record fails to anticipate nor render obvious wherein the device comprises only one steerable wheel when taken in combination with all the features and limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668